Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

#8 AMENDMENT TO THE SERVICES

AGREEMENT BETWEEN BOTTOMLINE
TECHNOLOGIES, INC. AND BANK OF

AMERICA, N.A.

   LOGO [g306479ex10_1pg01.jpg] Supplier Name:    Bottomline Technologies (de),
Inc.    Agreement Number:    CW136262 Supplier Address:   

325 Corporate Drive

Portsmouth, NH 03801

United States

   Addendum Number:    CW340957 Supplier Telephone:    1-603-436-0700   
Addendum Effective Date:    January 5, 2012

This Amendment made and entered into this 5th day of January, 2012 by and
between BOTTOMLINE TECHNOLOGIES, INC. (hereinafter referred to as “Tech”) and
BANK OF AMERICA, N.A. (hereinafter referred to as “Bank”).

WITNESSETH:

WHEREAS, Tech, as a subcontractor of the Bank, currently provides PayMode
Processing Services to Bank Customers pursuant to the Services Agreement (CW
136262) (the “Agreement”);

WHEREAS, Bank requires a Change Request to set up [**] as described in
Attachment A;

NOW, THEREFORE, in consideration of the premises hereof and the mutual benefits
to be derived hereby, the Agreement is hereby amended by adding the following
provisions as follows:



--------------------------------------------------------------------------------

A. Amendment to Schedule A, Section 2 (Description of Services):

Change Request and Problem Report Form

 

Project Name:   [**] Set-up    Request Number:     

Statement of

Work #

 

                           Submitted by:   Bill Wardwell           Date:       
                    Date Logged:      Description of Change (Attach pages as
needed):          

[**] implementation fee, in Services Agreement category “disburser sending
healthcare [**]”

 

-        Support healthcare implementation of [**], including receipt of a
single file format, processing, formatting of data to [**], and creation of a
single [**] form at [**], all utilizing the standard Paymode-X for Healthcare
data elements at the payment, claim and [optionally] service levels.

 

-        Successful implementation of any healthcare electronic payments client
requires that the client send sufficient data for the generation of HIPAA
compliant output

 

 

Time to Resolve:   12/31/2011           Date of Resolution:     

Contract Amendment Required (Yes or No Supply Chain Mgmt. decision):  Yes

Date: 11/28/2011

    

Price to Implement:

 

-24 hours development @ rate card $[**] hour = $[**]

 

-24 hours quality assurance @ rate card $[**] = $[**]

 

-Development of one [**] form by [**] = $[**]

 

*Significant rework requested by the client after initial form development may
incur additional costs. Such rework would include changes from portrait to
landscape, or changes to a printed format element that necessitates re-placing
of multiple additional elements.

 

Total Cost = $[**]

         Resolution Decision      Accepted  ( X )  
            Rejected  (      )            Accepted  (X    )   
                Rejected  (       )           

LOB Project Manager    Bill Wardwell

Date 11/28/2011

  Supplier Project Manager    Date      Supply Chain Management Approver:   Date
Executed:      Bank of America Representative:                  
Date:                             Signed:
                                         
                                                                                
             

 

- 2 -



--------------------------------------------------------------------------------

E. Inconsistencies: In the event of any inconsistencies in the terms of the
Services Agreement and this Amendment, the terms of this Amendment shall control
with respect to the provisions set out herein.

F. All Other Provisions: Except as to the terms amended by this Amendment, all
other terms and conditions of the Services Agreement are declared by the parties
to be in full force and effect, and except as otherwise provided in this
Amendment, all defined terms used in this Amendment shall have the meanings set
forth for such terms in the Services Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives this 5th day of December, 2011.

 

(“Bank”)           (“Tech”)     Bank of America, N.A.       Bottomline
Technologies (de), Inc.

/s/ Dani L. Folsom

 

1/5/12

   

/s/ Eric Morgan

 

1/5/12

Signature   Date     Signature   Date

Dani Folsom

   

Eric Morgan

(Printed Name)       (Printed Name)  

VP, Sourcing Manager

   

VP, Global Controller

(Title)       (Title)  

 

- 3 -